Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00261-CV

                   PRIME CELEBRATION, LLC, Appellant

                                        V.

                            ALLNET, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07386

                                     ORDER

      Appellant, Prime Celebration, LLC, has filed a suggestion of bankruptcy

informing the Court it is the subject of a proceeding under chapter 11 of the United

States Bankruptcy Code. Pursuant to Texas Rule of Appellate Procedure 8.2,

further action in this cause is automatically suspended. See TEX. R. APP. P. 8.2.

Accordingly, for administrative purposes, this cause is ABATED and treated as a

closed case. It may be reinstated on motion by any party showing, in accordance
with rule of appellate procedure 8.3, that the appeal is permitted by federal law or

the bankruptcy court. See id. 8.3.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE